         Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 1 of 52



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GUY CARPENTER & COMPANY, LLC, and
 MARSH & MCLENNAN COMPANIES, INC.,                          Case No. 1:19-cv-05062-PAE
                               Plaintiffs,                  AMENDED COMPLAINT

                v.

 TIMOTHY GARDNER, NICHOLAS DURANT,                          DEMAND FOR JURY TRIAL
 and CLAUDE YODER,

                               Defendants.



       Plaintiffs Guy Carpenter & Company, LLC (“Guy Carpenter” or the “Company”) and

Marsh & McLennan Companies, Inc. (“MMC,” and together with Guy Carpenter, “Guy

Carpenter,” or “Plaintiffs”), by their attorneys, for their Amended Complaint against Defendants

Timothy Gardner, Nicholas Durant and Claude Yoder (collectively, “Defendants”) hereby allege

as follows:

                                 NATURE OF THE CLAIMS

       1.      Guy Carpenter, along with its parent MMC, brings this action to enforce the

contractual promises of three of its former executives, to redress and enjoin the unlawful and

ongoing solicitation of its employees and clients, to prevent unfair competition and irreparable

injury to its business interests, and to safeguard its confidential, proprietary and trade secret

information.

       2.      Guy Carpenter and Lockton Companies LLC (“Lockton”) are competitors. For

decades, Guy Carpenter has expended time, effort, and resources to develop substantial goodwill

and establish itself as a venerated industry leader in the global risk and reinsurance space. As a

reinsurance broker, Guy Carpenter acts as an intermediary in reinsurance contract transactions




                                                1
         Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 2 of 52



between insurance and reinsurance companies. Guy Carpenter provides valuable services to its

insurer clients, including assisting them in determining their reinsurance needs, identifying

reinsurance companies to meet those needs, and assisting in the placement of reinsurance and the

negotiation and drafting of reinsurance contracts.

       3.      Lockton, which describes itself on its website as “the world’s largest privately held,

independent insurance broker,” has recently launched its own global reinsurance division, called

Lockton Global Re, and now seeks to expand its reinsurance business off of the back of senior

Guy Carpenter and its longtime clients, by raiding multiple top-level Guy Carpenter executives,

and inducing them to breach their contractual obligations to Guy Carpenter and MMC.

       4.      On the morning of March 7, 2019—within one hour of one another—Defendants

each tendered their resignations from Guy Carpenter, effective in 60 days’ time. Each announced

that he would be joining Lockton’s reinsurance business. Upon information and belief, on May 7,

2019, immediately upon the expiration of their 60-day notice periods, Defendants each

commenced employment at Lockton, with the intention of competing directly against Guy

Carpenter in the reinsurance brokerage space.

       5.      Timothy Gardner, Nicholas Durant and Claude Yoder were not just any employees.

Gardner was Guy Carpenter’s CEO of North America Operations, and had worked for Guy

Carpenter and/or other MMC-affiliated entities for the past 26 years. As CEO of North America

Operations, Gardner oversaw Guy Carpenter’s entire North American reinsurance operations, with

direct managerial responsibility for several dozen senior executives, plus oversight over the rest of

the approximately 550-employee workforce. Durant was a Managing Director and Head of Sales

and Segments at Guy Carpenter and had worked for Guy Carpenter and/or other MMC-affiliated

entities for 22 years. As Head of Sales and Segments, Durant supervised all the sales personnel at




                                                 2
         Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 3 of 52



Guy Carpenter North America, and had various direct reports, including but not limited to multiple

Segment leaders and their teams, as well as all personnel in charge of client business proposals,

including formal requests for proposals (“RFPs”). Yoder was a Managing Director and the Global

Chief Innovation and Product Development Officer at Guy Carpenter, in which capacity he was

responsible for, among other things, spearheading Guy Carpenter’s acclaimed “GC Genesis”

initiative in the “InsurTech” space. Yoder had worked for Guy Carpenter and/or other MMC-

affiliated entities for nearly eight years. Before joining Guy Carpenter, Yoder was employed by

Marsh as the Global Head of Analytics, leading a team that delivered solutions supporting Marsh’s

global insurance broking and consulting activities. At Guy Carpenter, Yoder supervised all of the

employees involved in the GC Genesis unit. As more fully detailed below, Yoder specialized in

insurance modeling and analytics—a highly technical field requiring a particularized skillset and

experience. Through this work, Yoder gained extensive knowledge of Guy Carpenter’s unique

and proprietary reinsurance modeling and analytics techniques and products.

       6.      The actions and conduct of Defendants, both leading up to and following their

simultaneous resignations, were not just highly coordinated: they were unlawful. That is because

for many years, including most recently in February 2018, in exchange for their receipt of valuable

equity grants and significant cash bonus payments on top of their substantial salaries, Defendants

each expressly agreed—both during their employment and for 12 months thereafter—to refrain

from, inter alia, directly or indirectly soliciting employees to leave Guy Carpenter, or soliciting,

interfering with or servicing Guy Carpenter clients and prospective clients with whom they had

worked or obtained confidential information during the two-year period prior to their separation

of employment.




                                                 3
         Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 4 of 52



       7.      Specifically, with respect to client relationships, Defendants agreed that for the 12-

month post-termination period, they would not directly or indirectly (i) solicit any clients of Guy

Carpenter, or induce any clients or prospective clients of Guy Carpenter, to terminate, cancel, not

renew, or not place business with Guy Carpenter; or (ii) perform or supervise the performance of

services, or the provision of products of the type sold or provided by Guy Carpenter, on behalf of

any clients or prospective clients of Guy Carpenter. Defendants further agreed not to ever use or

disclose Guy Carpenter’s confidential and proprietary information. Moreover, they each expressly

acknowledged that “irreparable injury will result to [Guy Carpenter] in the event of a breach,”

entitling Guy Carpenter to temporary and permanent injunctive relief, in addition to other legal

remedies and damages available.

       8.      Defendants have each breached the contractual restrictions by which they had

expressly promised to abide. Beginning at least as early as November 2018, Gardner breached his

contractual promises and obligations, as well as his fiduciary duties, to Guy Carpenter and MMC

by soliciting Durant and Yoder to leave Guy Carpenter with him to join Lockton. Durant and

Yoder breached their respective contractual promises and obligations, as well as their fiduciary

duties, to Guy Carpenter by working in concert with Gardner and soliciting one another to leave

Guy Carpenter to join Lockton.

       9.      Next, and even more brazenly, Gardner again flagrantly breached his contractual

restrictions within days of leaving Guy Carpenter and commencing work at Lockton—despite

repeated, detailed written warnings from Guy Carpenter during the 60-day notice period, explicitly

advising him and the other Defendants of their contractual obligations and restrictions.

Specifically, on May 14, 2019, Gardner called Michael Jameson, a senior executive and Managing

Director at Guy Carpenter and head of the Company’s “MGA/MGU” (Managing General




                                                 4
         Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 5 of 52



Agent/Managing General Underwriter) practice, as well as a direct report to Gardner prior to

Gardner’s resignation. On that call, Gardner openly solicited Jameson to leave Guy Carpenter to

join Lockton. Gardner made no bones about the purpose of his call, saying to Jameson: “If I could

point a golden arrow at someone and hit them with it to lead a portion of my organization, it would

be you.” Notably, Gardner had specifically identified the MGA/MGU practice in a memo he

drafted to prepare for his Lockton interview on November 20, 2018 (the “Lockton Interview

Memo”), describing the practice area as a target for “immediate broker recruiting” once he arrived

at Lockton. As discussed in detail below, the Lockton Interview Memo delineated Gardner’s

business and recruiting plan on behalf of Lockton, a principal part of which involved laying siege

to Guy Carpenter’s employees and clients. To wit, Gardner stated, inter alia: “[r]ecruiting will be

the primary success driver for [Lockton’s] business,” with specific reference to “Program

(MGA/MGU clients) brokers”—i.e., the exact profile of Michael Jameson. By executing on that

plan and soliciting Jameson, Gardner’s clear intent was to induce Jameson’s MGA clients to place

their business at Lockton rather than at Guy Carpenter.

       10.     Defendants’ flagrant solicitation of Guy Carpenter’s executives and broking talent

has continued unabated. The very next week—on May 21, 2019—Durant again unabashedly

breached his contractual restrictions by calling Arthur R. (Rob) Collins, a senior broker and

Managing Director at Guy Carpenter, openly soliciting him to leave Guy Carpenter and join

Lockton. Collins specializes in the “captive” insurance market. A “captive” is an insurance

company that is wholly-owned and controlled by its insureds. Guy Carpenter’s “Captives”

practice, led by Collins, has experienced dramatic growth in recent years, generating multi-million

dollars in annual revenue. Upon information and belief, Durant solicited Collins at Gardner’s

direction, thus constituting yet another breach by Gardner of his RCA.




                                                5
         Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 6 of 52



       11.     As detailed below, Durant did not target Collins by accident. Rather, as Guy

Carpenter’s former Head of Sales and Segments, and as a long-time business colleague of Collins,

Durant had extensive and unique access to confidential information concerning Collins’ work at

Guy Carpenter. Indeed, in his role as Head of Segments, one of the most senior positions at Guy

Carpenter, Durant had complete access to highly confidential information pertaining to actual and

prospective clients in all of Guy Carpenter’s various business “Segments,” as well as the several

other “non-Segment” aspects of the business.        With respect to Collins specifically, Durant

communicated directly with him on numerous occasions in 2018 about Guy Carpenter’s Captives

practice and clients, and he also accessed various highly confidential documents in 2018 that

contained detailed information about Collins’ business and clients, some of which he accessed

during the time that presumably he was considering leaving, or had decided to leave, Guy

Carpenter.

       12.     Durant was hardly subtle in his attempt to poach Collins: he provided extensive

information about Lockton’s business model and compensation structure, why he chose to join

Lockton, and why Collins should (according to Durant) also join Lockton. Durant told Collins

that Lockton was determined to recruit already-successful brokers and compensate those brokers

generously through a commissions model that would pay them a significant percentage of the

revenues they generated. Durant even specifically referenced a list of numerous other current Guy

Carpenter employees that Lockton was targeting. Durant told Collins that Lockton does not want

“book sitters” (i.e., brokers who do nothing more than “babysit” an existing book of business), but

rather, that they are seeking brokers who would both bring their books and work to grow their

books of business.




                                                6
         Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 7 of 52



        13.     Durant also told Collins that the Lockton team—which surely would have included

Gardner, Collins’ former boss and the new CEO of Lockton Global Re—had identified a group of

brokers to target for recruitment. Durant left no uncertainty about the purpose of his call: he told

Collins that, although he couldn’t personally offer Collins a job at Lockton, if Collins wanted a

job, Durant would hang up and someone else from Lockton would call Collins back and offer him

a job. Coming almost immediately on the heels of Gardner’s similarly unlawful solicitation of

Jameson, Durant’s solicitation of Collins is further proof that Defendants are engaged in a full-on

assault of Guy Carpenter’s broker workforce, targeting Guy Carpenter’s top producers not only

for their talent, but also for their client relationships. Defendants are thus actively seeking to inflict

unfair competitive and irreparable harm on Guy Carpenter, in utter disregard of their contractual

obligations.

        14.     Just two days later, on May 23, 2019, Defendants struck again. As detailed below,

Durant and Yoder, as part of a Lockton “pitch” team, met with and presented to, an important and

long-time Guy Carpenter client at its corporate headquarters. Notably, Durant, in his capacity as

Guy Carpenter’s Head of Sales and Segments, had access to confidential and proprietary

information concerning this client. Additionally, Yoder had met with the CEO of that client as

recently as January 28, 2019, and Gardner had met with that client as recently as February 28,

2019, when they both were still employed by Guy Carpenter.

        15.     Because of Defendants’ repeated and deliberate breaches of their contractual and

fiduciary obligations not to, inter alia, solicit Guy Carpenter’s employees and clients, to redress

the damage already caused by Defendants, and to prevent any further damage to Guy Carpenter’s

business, Plaintiffs commenced this action on May 30, 2019, seeking to enforce their contractual

rights against Defendants and to enjoin them from any further violations of their agreements,




                                                    7
         Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 8 of 52



including, among other improper conduct, any further attempts to raid Guy Carpenter’s workforce,

and any further attempts to interfere with Guy Carpenter’s client relationships.

       16.     After a hearing on Plaintiffs’ proposed order to show cause for a temporary

restraining order and a preliminary injunction, the Court entered a temporary restraining order on

May 30, 2019, granting Plaintiffs the full injunctive relief sought. On June 4, 2019, Defendants

advised the Court that they would “agree to convert the May 30, 2019 temporary restraining order

into a preliminary injunction,” following which the Court, by Order the same date, extended the

temporary restraining order against Defendants indefinitely.

                                         THE PARTIES

       17.     Plaintiff Guy Carpenter, a Delaware limited liability company with its principal

place of business in New York County, is a wholly-owned subsidiary of MMC.

       18.     Plaintiff MMC, a corporation organized under the laws of Delaware with its

principal place of business in New York County, is the parent company of Guy Carpenter.

       19.     Defendant Timothy Gardner is, and at all times relevant herein was, a citizen and

resident of the State of New Jersey.

       20.     Defendant Nicholas Durant is, and at all times relevant herein was, a citizen and

resident of the State of Pennsylvania.

       21.     Defendant Claude Yoder is, and at all times relevant herein was, a citizen and

resident of the State of Connecticut.

                                JURISDICTION AND VENUE

       22.     This Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332(a)(1) because this is an action between citizens of different states, and the amount

in controversy exceeds $75,000 exclusive of interests and costs.




                                                 8
         Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 9 of 52



        23.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(3) because

Defendants are subject to personal jurisdiction in this forum pursuant to a mandatory forum

selection clause contained in the Restrictive Covenants Agreement giving rise to this action.

Defendants are also subject to personal jurisdiction in this forum by virtue of the ongoing business

that they transact in this District.

                                       FACTUAL ALLEGATIONS

I.      Defendants’ Employment with Guy Carpenter

        24.     Gardner first commenced employment with Plaintiffs in 1993 and held numerous

positions at Guy Carpenter and other MMC-affiliated entities throughout his 26 years of

employment. Gardner rejoined Guy Carpenter from Marsh USA Inc. on August 1, 2015. Prior to

his appointment as CEO of North America Operations for Guy Carpenter, Gardner was head of

sales for Marsh USA Inc.’s International Division.

        25.     Durant first commenced employment with Plaintiffs in 1996. Since then, he has

held several different positions at Guy Carpenter and other MMC-affiliated entities, and since

October 16, 2017, he has served as Head of Sales and Segments for Guy Carpenter. Prior to

rejoining Guy Carpenter, Durant led Marsh Captive Solutions, which provides advisory solutions

and manages more than 1,250 captives worldwide.

        26.     Yoder first commenced employment with Guy Carpenter on September 19, 2017,

as Chief Innovation and Product Development Officer. Prior to that, Yoder held several positions

at Marsh, including Global Head of Analytics.

        27.     Over the course of many years at Guy Carpenter, Defendants, on behalf of Guy

Carpenter and with its financial and other support, developed extensive and unique knowledge in

the area of reinsurance, including unique knowledge and insight into the industry and its key




                                                 9
           Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 10 of 52



players, and unique knowledge regarding analytics and other technology that is valuable in the

industry.

           28.   As Guy Carpenter’s CEO of North America Operations, Gardner was responsible

for strengthening and maintaining Guy Carpenter’s relationships with many of its largest and most

important clients. These clients typically generated seven or eight figure revenues annually. Guy

Carpenter invested significant resources in business development activities and client

relationships. For example, Guy Carpenter gave Gardner a significant client entertainment

expense account, through which he entertained clients at dinners, golf outings, and other events,

using Guy Carpenter’s resources. Guy Carpenter also paid for Gardner to attend conferences and

other industry events in order to maintain and strengthen Guy Carpenter’s relationships with its

clients.

           29.   As Guy Carpenter’s Head of Sales and Segments, Durant had two significant areas

of managerial oversight and responsibility. First, he managed Guy Carpenter’s critical Sales

division. In that regard, he was responsible for, among other things, monitoring the sales

performance of Guy Carpenter’s offices and its individual managers and brokers. As such, Durant

interacted with every Guy Carpenter branch office across the United States, devised account and

engagement strategies to grow revenue, and had several direct supervisory reports (including the

entire RFP team, a knowledge manager, and the administrator of Guy Carpenter’s sales tool). At

bottom, Durant was the “keeper” of all new business and all prospective business at Guy Carpenter.

Second, as Head of Segments, Durant was heavily involved in investment and growth strategies

across all of Guy Carpenter’s various business Segments—including, among others, Property,

Casualty, Medical Malpractice, Surety, and Accident & Health Insurance.




                                                10
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 11 of 52



       30.     As Guy Carpenter’s Chief Innovation and Product Development Officer, Yoder

specialized in reinsurance analytics and modeling. Analytics serve a critical function at Guy

Carpenter, as they do at other reinsurance firms: insurance companies expect their reinsurance

brokers to offer them various analytics and modeling capabilities as part of the overall reinsurance

services, as they enhance the insurance companies’ ability to assess, among other things, risk, cost

and scope of coverage. An actuarial fellow (i.e., an advanced actuary), Yoder has particular

expertise in designing and implementing cutting-edge technologies used by reinsurance brokerage

companies. Accordingly, Guy Carpenter placed Yoder in a high-ranking, managerial, client-facing

role with responsibilities that cut across analytics, innovation, and product development within the

Company. In fact, Yoder was the leader on an innovative program, GC Genesis, which uses

proprietary technology to match insurers (i.e., Guy Carpenter’s clients) with InsurTech partners

(i.e., companies that use technological innovations to create efficiencies or other improvements in

the insurance industry). InsurTech is a diverse and complex field, and each InsurTech company

has its own unique capabilities and specialties. For an insurer to independently locate the

InsurTech partner best situated to meet its needs would be extremely time-consuming and

expensive. GC Genesis saves Guy Carpenter’s insurer clients time and money by using Guy

Carpenter’s proprietary, confidential database of InsurTech industry information to help them find

the most suitable InsurTech partners. Guy Carpenter developed GC Genesis’s proprietary database

through a substantial investment of resources, requiring countless hours of work from Guy

Carpenter employees who painstakingly researched thousands of InsurTech companies,

identifying each company’s areas of focus and technical abilities and then matching that

information with Guy Carpenter’s specialized knowledge of the insurance industry. GC Genesis

provides a unique tool for Guy Carpenter’s clients, and is an important component of Guy




                                                11
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 12 of 52



Carpenter’s overall reinsurance service offerings, and, accordingly, gives Guy Carpenter a

meaningful leg up on its competition.

       31.     Yoder’s development of and close involvement with GC Genesis is well-known in

the industry. Indeed, Yoder has spoken about GC Genesis at multiple Guy Carpenter client events,

and he and Guy Carpenter have received industry-wide acclaim for spearheading this cutting-edge,

invaluable InsurTech tool. See L.S. Howard, GC GENESIS, GUY CARPENTER’S INSURER-

INSURTECH MATCHMAKER, AIMS TO PREVENT BAD RELATIONSHIPS (Insurance Journal), available

at https://www.insurancejournal.com/news/international/2018/09/11/500683.htm (last accessed

May 30, 2019). Guy Carpenter presented Yoder to clients as the face of GC Genesis, and invited

him to speak about the product at conferences (e.g., the prestigious Global Reinsurance

Rendezvous), Guy Carpenter-hosted client events (e.g., a high-profile client event in August, 2018

announcing the launch of the “InsurTech Alliance,” a complementary suite of services available

to GC Genesis clients), and one-on-one meetings with clients interested in this unique service. For

example, Yoder presented to one client’s board of directors and to a larger group of the client’s

employees. That presentation was successful, and the client became a founding member of Guy

Carpenter’s InsurTech Alliance

       32.     Far from a standalone service available to anyone who wishes to pay for it, GC

Genesis—much like Guy Carpenter’s other data analytics and technological capabilities—is one

prominent part of Guy Carpenter’s overall reinsurance brokerage product and service offerings to

its existing and prospective clients. Guy Carpenter markets and uses GC Genesis as a valuable

mechanism for maintaining and growing Guy Carpenter’s brokerage business with these clients

by demonstrating that Guy Carpenter’s overall reinsurance capabilities and services are second to

none. Thus, when Guy Carpenter arranged for Yoder to speak with clients about GC Genesis, it




                                                12
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 13 of 52



did so for the purpose of promoting and growing its primary business as the broker of reinsurance

contracts for those clients.

        33.     Yoder also had primary responsibility for another Guy Carpenter proprietary

database known as GC Logic, a content management platform that allows Guy Carpenter’s brokers

to easily and efficiently access information to assist them in offering products and services to Guy

Carpenter’s clients.

II.     Defendants’ Access to Confidential, Proprietary and Trade Secret Information

        34.     Through their positions as senior executives at Guy Carpenter, Defendants had

access to highly confidential, proprietary, and trade secret information about Guy Carpenter,

including, without limitation, information about: Guy Carpenter’s current and historical revenues;

its cost structure; its profitability; and its historical, current, and future marketing and business

development plans and strategies, including, for example, information about areas of concentration

and prospective clients, and the strategies Guy Carpenter would implement in an effort to develop

and maintain particular business and/or clients. Defendants also had access to Guy Carpenter’s

confidential information about its clients, including, for example, each client’s key personnel,

budgets, and specific reinsurance needs and preferences. This information is strictly confidential

and is available only to a limited number of senior level Guy Carpenter employees, and certainly

not to Lockton or any of Guy Carpenter’s other competitors.

        35.     Gardner, in his capacity as CEO of Guy Carpenter’s North America Operations,

was personally involved in developing and implementing the marketing and business development

plans that Guy Carpenter has successfully implemented and continues to implement. As a member

of Guy Carpenter’s Executive Committee, he was also personally involved in, and had unfettered

access to, all aspects of Guy Carpenter’s confidential strategic business plans, financial analyses,

and profit and loss information.



                                                 13
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 14 of 52



       36.     Gardner had access to any manner of information about each of Guy Carpenter’s

accounts, clients, and client prospects. This information includes, by way of example and without

limitation: all details of such clients’ reinsurance programs and submissions, including the

expiration and renewal dates of their current reinsurance programs and policies; details concerning

available markets, market contacts, and the cost of each clients’ reinsurance programs; each

client’s current and historical revenues, loss exposure data, and insurance premiums; details

concerning prior bargaining and claims settlement negotiations and experiences that each client

had with historical insurers, and each client’s level of satisfaction or displeasure with particular

individual or groups of carriers; the fee structure (i.e., fee or commission) utilized by Guy

Carpenter with each client and the amount of income that Guy Carpenter derived therefrom;

contact details and personal information concerning the key representatives from each of the

clients; each client’s level of satisfaction with Guy Carpenter, including as described in clients’

responses to confidential annual client surveys conducted by Guy Carpenter; which client accounts

are considered “at risk” by Guy Carpenter (i.e., which accounts may be vulnerable to competition)

and the reasons therefor; and lists of top “prospects” identified by Guy Carpenter brokers to target

for business, including Guy Carpenter’s strategies for developing business with such prospects.

This information is maintained as confidential by Guy Carpenter, is not readily available to

competitors, and would be harmful if disclosed to or used by competitors. Gardner, though, had

unfettered access to and routinely relied upon this information, including at the time of his

resignation.

       37.     Gardner also had unrestricted access to confidential information concerning Guy

Carpenter’s employees—including, by way of example, their compensation (which he helped to

set), aptitudes, and potential for advancement within the Company. For example, Gardner had




                                                14
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 15 of 52



access to each Guy Carpenter broker’s highly confidential financial assessment forms regarding

each of their accounts.

       38.     Durant, in his capacity as Head of Sales and Segments, also had broad and deep

access to confidential, proprietary, and trade secret information concerning Guy Carpenter’s

clients as well as to Guy Carpenter’s own investment and growth strategies, relating to both current

engagements and future prospects, including budgeting and forecasts. Because he managed all of

Guy Carpenter’s sales activities, it was also Durant’s job to know which Guy Carpenter products

and services clients purchased, the needs and preferences of those clients, and client revenue and

profitability information.   Durant also gained knowledge of confidential and proprietary

information through personally servicing various Guy Carpenter clients.

       39.     Durant, for example, had unrestricted access to, and indeed accessed on his work

computer as recently as October 2018 (the month before Gardner began soliciting Durant to join

Lockton), Guy Carpenter’s confidential client and prospect revenue list (the “Confidential Client

and Prospects Portfolio”)—a comprehensive, highly detailed breakdown of Guy Carpenter’s most

sensitive client and prospect information.     The Confidential Client and Prospects Portfolio

provides extensive information relating to each of Guy Carpenter’s clients and their brokerage

needs, such as annualized revenues from each client (in total and broken down by segment), each

client’s potential annualized revenues (i.e., inclusive of additional business opportunities that

could be secured from that client), and the Guy Carpenter account executives entrusted with

servicing each of those client relationships. The Confidential Client and Prospects Portfolio also

identifies Guy Carpenter’s prospective clients by name, including the segments and key products

that Guy Carpenter intends to offer to those clients, as well as Guy Carpenter’s estimates

concerning those prospects’ total potential brokerage.




                                                15
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 16 of 52



       40.     Durant also had unrestricted access to, and indeed accessed, Guy Carpenter’s “GC

Force” sales database, which contains highly detailed, confidential information regarding Guy

Carpenter’s prospective new business with existing and target clients, as well as its existing client

penetration efforts (i.e., additional areas of business being newly provided or offered to existing

Guy Carpenter clients). Through GC Force, Durant could identify Guy Carpenter’s key client

prospects along with the estimated potential revenue from each prospect, information on their

purchasing habits, details about any meetings or discussions that Guy Carpenter representatives

have had with those prospects, lists of follow-up items from such discussions, and strategies to

convert the prospect to a client.

       41.     Like Gardner, Durant also had access to confidential information concerning Guy

Carpenter’s employees, including sensitive personnel information. For example, because Durant

was responsible for tracking the sales performance of all of Guy Carpenter’s brokers, he knew the

identity of Guy Carpenter’s top performing brokers, as well as the nature and extent of each

broker’s client relationships. Durant also participated in performance reviews, ranking and

compensation sessions, and succession planning meetings pertaining to many of Guy Carpenter’s

brokers and their teams, thus giving Durant access to valuable confidential information about Guy

Carpenter’s top performers and their employment arrangements with the Company, including their

total compensation.

       42.     Yoder, as Managing Director and Global Chief Innovation and Product

Development Officer, had access to, developed, and worked closely with Guy Carpenter’s

proprietary analytics and modeling systems. As discussed above, Yoder was instrumental in

developing and bringing to market the highly successful InsurTech tool GC Genesis. Through his

role at Guy Carpenter, Yoder had access to all of the confidential, proprietary information on which




                                                 16
           Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 17 of 52



GC Genesis is based, including but not limited to the proprietary database of InsurTech companies

Guy Carpenter utilizes to match its insurer clients with InsurTech partners. Yoder had supervisory

responsibility for the other employees who worked in the GC Genesis unit. In that capacity, Yoder

had access to confidential information concerning those employees, including sensitive personnel

information. Yoder also had access to Guy Carpenter’s clients through his work on GC Genesis,

as Yoder frequently pitched the GC Genesis product to clients at conferences, meetings, and other

client events.

           43.   As discussed above, data analytics and tools such as GC Genesis are important

components of Guy Carpenter’s overall reinsurance brokerage products and service offerings. In

order to identify clients that might be interested in GC Genesis and to strategize how to pitch Guy

Carpenter’s data analytics and InsurTech capabilities to clients and prospects for the purpose of

furthering Guy Carpenter’s reinsurance brokerage business, Guy Carpenter provided Yoder with

unrestricted access to its proprietary GC Force database. Yoder was thus privy to highly detailed,

confidential information concerning Guy Carpenter’s new client business and its client penetration

efforts.

           44.   Notably, each Defendant also had access to significant confidential information

regarding Guy Carpenter prospects. Guy Carpenter invests significant resources in researching,

attracting, and cultivating relationships with client prospects. In the reinsurance industry, contracts

typically last between one to three years, and the sales cycle to attract that business spans three to

five years. Guy Carpenter devotes significant time, energy, and resources to establish relationships

with client prospects over time. To wit, Guy Carpenter analysts are constantly engaged in

researching potential prospects, and its executives will then arrange to meet with key decision-

makers at those prospects, and provide information, counsel, and advice regarding the overall




                                                  17
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 18 of 52



marketplace and the services offered by Guy Carpenter that the prospect may find useful. Much

of this information is compiled and maintained in Guy Carpenter’s proprietary GC Force database,

which Gardner, Durant and Yoder all had unrestricted access to and, indeed, accessed in

connection with their executive responsibilities for Guy Carpenter.

III.   Defendants’ Agreements with Guy Carpenter

       45.     As set forth above, Defendants each entered into certain written agreements with

Plaintiffs that imposed upon them various restrictions, both during the course of their employment

at Guy Carpenter, and during the 12-month period following their separation from Guy Carpenter.

       A.      Restrictive Covenants Agreements

       46.     In exchange for Guy Carpenter’s grant of lucrative equity awards to each Defendant

in 2018, they each entered into, and are accordingly bound by, a Restrictive Covenants Agreement

(“RCA”), attached hereto as Exhibit A.

       47.     In Paragraph 3 of the RCA, Defendants acknowledged and agreed that, during their

employment and for 12 months thereafter, they would not “directly or indirectly, solicit, or

endeavor to cause any employee of [Guy Carpenter] with whom [Defendants], during the last two

(2) years of [their] employment with [Guy Carpenter], came into contact for the purpose of

soliciting or servicing business or about whom [Defendants] obtained Confidential Information to

leave employment with [Guy Carpenter].” Thus, under the plain language of the RCA, Defendants

are proscribed from directly or indirectly soliciting, or otherwise attempting to induce to leave

their employment, “any employee” of Guy Carpenter with whom they either had any business-

related “contact” over the last two years, or about whom they “obtained Confidential Information,”

as that term is defined in the RCA.




                                               18
           Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 19 of 52



           48.   The RCA also addresses the solicitation of Guy Carpenter current and prospective

clients during the 12-month period after they leave Guy Carpenter. Specifically, Paragraph 2(b)

states that, during this 12-month period, Defendants will not, directly or indirectly:

                 (i) solicit clients of [Guy Carpenter] for the purpose of selling or
                 providing products or services of the type sold or provided by [you]
                 while employed by [Guy Carpenter]; or (ii) induce clients or
                 prospective clients of [Guy Carpenter] to terminate, cancel, not
                 renew, or not place business with [Guy Carpenter]; or (iii) perform
                 or supervise the performance of services or provision of products of
                 the type sold or provided by [you] while [you were] employed by
                 [Guy Carpenter] on behalf of any clients or prospective clients of
                 [Guy Carpenter]; or (iv) assist others to do the acts specified in
                 Paragraphs 2(b)(i)-(iii).

           49.   Paragraph 2(b) provides that the client non-solicitation restrictions “shall apply

only to those clients or prospective clients of the Company with which the Employee had contact

or about which the Employee obtained Confidential Information or trade secrets during the last

two (2) years of his or her employment with the Company” (emphasis added). Thus, having either

“had contact” with a client or “obtained Confidential Information” about a client during the

relevant two-year period, as those terms are defined in the RCA, would independently trigger the

non-solicitation restrictions with respect to that client.

           50.   Paragraph 2(b) also makes clear that it “shall not be a defense to a claim that this

provision has been breached that [your] new employer . . . has previously solicited or served the

client.”

           51.   Paragraph 2(b) further states that Defendants will not:

                 engage in any subterfuge to circumvent this prohibition, including,
                 but not limited to accompanying others on calls to the client,
                 contacting the client with other persons, supervising other persons
                 in soliciting or serving the client, providing Confidential
                 Information to others to assist them in soliciting or serving the client,
                 participating in developing presentations to be made to the client, or
                 other similar activities.




                                                    19
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 20 of 52



       52.     In Paragraph 4 of the RCA, Defendants agreed that during the entirety of their

employment, and at any time following the termination of their employment, they would not

“disclose to any other person or entity . . . any Confidential Information” (as that term is broadly

defined in the RCA) in any form, including but not limited to “verbal, written or machine readable,

including electronic files.”

       53.     Defendants expressly acknowledged, in Paragraph 6, that each of the above

“restrictions and obligations” are “necessary to protect the legitimate business interests of [Guy

Carpenter] and are reasonable in view of the benefits and consideration [they have] received” from

Guy Carpenter.

       54.     In Paragraph 7, Defendants further agreed that “irreparable injury will result to

[Guy Carpenter] in the event of a breach” of the RCA, and that “monetary damages for such breach

would not be readily calculable, and that [Guy Carpenter] would not have an adequate remedy at

law therefor,” such that in the event of a breach, Guy Carpenter would be entitled to temporary

and permanent injunctive relief, in addition to other legal remedies and damages available.

       55.     Defendants also agreed in Paragraph 7 that Guy Carpenter would be entitled to

recover its attorneys’ fees and other costs Guy Carpenter incurs in seeking to enforce the provisions

of the RCA.

       B.      Durant and Yoder’s Non-Solicitation Agreements

       56.     In addition to the RCA, Durant is also bound by a Non-Solicitation Agreement,

which he signed on February 7, 2011 (the “Durant NSA”), attached hereto as Exhibit B.

       57.     Yoder is likewise bound by a Non-Solicitation Agreement, which he signed on

September 21, 2017 (the “Yoder NSA”), attached hereto as Exhibit C.




                                                 20
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 21 of 52



       58.     The Durant NSA and the Yoder NSA each prohibit the solicitation of Guy

Carpenter employees. In Paragraph 2 of those agreements, Durant and Yoder agreed that for one

year following their date of termination, they would not, directly or indirectly:

               solicit, induce, or encourage, or assist others in soliciting, inducing,
               or encouraging, any employee of [Guy Carpenter] or its affiliates
               to terminate his or her employment with [Guy Carpenter] or such
               affiliate, as applicable, for any reason.

       59.     Durant and Yoder further agreed that for that same one year period following their

termination from Guy Carpenter, they would not, directly or indirectly:

               solicit or accept business of the type offered by [Guy Carpenter]
               during [their] term of employment with [Guy Carpenter], or
               perform, participate in, or supervise the performance of any
               services related to such type of business, from or for (i) clients or
               prospects of [Guy Carpenter] or its affiliates who were solicited or
               serviced directly by [Durant or Yoder] or where [they] supervised
               or participated in, directly or indirectly, in whole or in part, the
               solicitation or servicing activities related to such clients or
               prospects within two (2) years prior to [their] termination of
               employment; or (ii) any former client of [Guy Carpenter] or its
               affiliates who was a client within two (2) years prior to [their]
               termination and who was solicited or serviced directly by [Durant
               or Yoder] or where [Durant or Yoder] supervised or participated
               in, directly or indirectly, in whole or in part, the solicitation or
               servicing activities related to such former clients. See id.

       60.     In Paragraph 3 of the Durant NSA and the Yoder NSA, Durant and Yoder also

agreed that during the period of their employment with Guy Carpenter, and at any time following

the termination of their employment, they would not, directly or indirectly, use or disclose

Confidential Information (as that term is broadly defined in those two agreements) except to the

extent required to carry out their duties as Guy Carpenter employees.

       61.     In Paragraph 7(c) of their respective NSAs, Durant and Yoder agreed that the

restrictions included therein were “vital to protect [Guy Carpenter’s] legitimate business interests

(including the protection of its Confidential Information and customer goodwill).” They also




                                                 21
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 22 of 52



expressly acknowledged that the agreements were “reasonably drawn” with respect to duration

and scope, not unduly burdensome, not injurious to the public interest, and supported by adequate

consideration.

       62.       As in the RCA, Durant and Yoder further acknowledged in Paragraph 7(c) that

“irreparable injury will result to [Guy Carpenter] in the event of a breach” of their obligations, and

that “monetary damages for such breach would not be readily calculable, and that [Guy Carpenter]

would not have an adequate remedy at law therefor.” They consented that Guy Carpenter would

be entitled to temporary and permanent injunctive relief to restrain violations or threatened

violations of their obligations in addition to any other legal remedies and damages available.

IV.    Defendants Breach Their RCAs, Coordinate Their Defections from Guy Carpenter
       to Lockton, and Immediately Solicit Other Guy Carpenter Employees and Clients

       A.        Gardner Lays Out His Blueprint for Solicitation of Guy Carpenter Brokers
                 and Clients

       63.       The employees’ collusive conduct in the weeks and months leading up to their

coordinated resignations evinced their collective disregard for their obligations under their RCAs.

On November 7, 2018, Gardner booked a round-trip plane ticket for November 20, 2018 from

Newark, New Jersey to Kansas City, Missouri: Lockton’s corporate headquarters. He forwarded

this ticket from his Guy Carpenter email to his personal email. Upon information and belief,

Gardner traveled to Kansas City on November 20 to interview with Lockton.

       64.       Two days before that interview, on November 18, 2018, Gardner forwarded the

Lockton Interview Memo from his Guy Carpenter email to his personal email, which contained

Gardner’s “talking points” for his November 20 interview with Lockton. As would soon become

clear, these “talking points” laid out Gardner’s blueprint for building Lockton’s reinsurance

business through unlawful solicitation of Guy Carpenter’s employees and clients—a plan that

Gardner, in conjunction with Durant, Yoder and Lockton, is now seeking to execute.



                                                 22
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 23 of 52



        65.     The Lockton Interview Memo acknowledges that Guy Carpenter is a “competitor”

of Lockton, and identifies by name numerous Guy Carpenter clients.               It touts Gardner’s

“relationship building” prowess and his “strong relationships” with the C-Suite of many large,

high-revenue-generating Guy Carpenter clients. Indeed, it boasts that “Guy Carpenter[’s] . . .

client list is the envy of the industry” (emphasis added).

        66.     In addition, as part of Gardner’s pitch to Lockton, the Lockton Interview Memo

states that in order to develop a successful reinsurance broker, “[r]ecruiting will be the primary

success driver for the business” (emphasis added). Indeed, in the Lockton Interview Memo,

Gardner states that he is “trained to constantly pursue . . . [h]ighest caliber talent,” and boasts of

his prior “success with talent and recruiting” (emphasis added). Foreshadowing his direct

solicitation of Michael Jameson, the head of Guy Carpenter’s MGA/MGU practice, Gardner

highlighted in the Lockton Interview Memo the need for “[i]mmediate broker recruiting” with

specific reference to “Program (MGA/MGU clients) brokers” (emphasis added), who, he wrote,

are ripe for recruitment by Lockton because their clients are “reinsurance dependent, personal

relationship driven, [and] transportable.”

        67.     The Lockton Interview Memo also emphasizes the importance of recruiting brokers

with “[e]xisting client relationships” (emphasis added). Tellingly, it highlights Gardner’s own

“[s]ignificant activity and success with talent and recruiting,” including with respect to the “GC

Genesis Team.” As Gardner wrote, “[h]aving spent 26 years in the reinsurance market, I know the

talent and I know the pitfalls to avoid.” Gardner was thus billing himself as an “immediate”

recruiter of the “[h]ighest quality talent” in the industry.

        68.     The Lockton Interview Memo’s emphasis on talent recruitment did not end at the

“best brokers.” It also states that “analytics talent is an imperative. . . . Building a world class




                                                  23
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 24 of 52



analytics offering for clients is vital” (emphasis added). As noted above, Yoder specializes in

reinsurance analytics.

       69.     Furthermore, Gardner also wrote that “[h]iring sole operators with client [sic] that

have followed them from job to job is [] short sighted and dangerous to a culture” (emphasis

added). This statement foreshadowed Durant’s solicitation of Rob Collins on May 21, when

Durant told Collins that Lockton does not want “book sitters” who merely babysit existing clients.

       B.      Gardner Solicits Durant and Yoder to Defect from Guy Carpenter to Lockton

       70.     On November 25, 2018 – just days after his meeting with Lockton in Kansas City

– Gardner sent a text message to Durant, saying “Hey pal. You around today for a quick call?

Something I wanted to bounce off of you” (emphasis added). Upon information and belief, during

this call, Gardner solicited Durant to leave employment with Guy Carpenter in favor of Lockton,

in breach of the terms of the RCA and his duty of loyalty to Guy Carpenter.

       71.     The next day – November 26, 2018 – Gardner sent another text message to Durant,

stating “Spoke to CY [Claude Yoder]. All good for you two to connect” (emphasis added). Upon

information and belief, this message refers to a conversation Gardner had with Yoder in which

Gardner solicited Yoder to leave employment with Guy Carpenter in favor of Lockton, in another

breach of the RCA and his duty of loyalty to Guy Carpenter. In encouraging Durant and Yoder to

discuss the same opportunity with one another, Gardner further breached the RCA.

       72.     On January 21, 2019, Durant sent an email from his Guy Carpenter email to his

personal email with the subject line “RCA.” He attached, with the file name “Non-Compete.TIF,”

the terms and conditions of Guy Carpenter’s November 1, 2005 special long-term incentive grant,

which contained restrictive covenants similar to those in the RCA. Durant was thus aware of the

restrictive covenants to which he had agreed.




                                                24
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 25 of 52



       73.     Based on text message exchanges, it is clear that Gardner, Durant, and Yoder

repeatedly met and held conference calls between and among themselves between December 2018

and January 2019. These interactions, which occurred only among Defendants, occurred on at

least the following dates: December 13, 2018, January 3, 2019, and January 12, 2019.

       74.     On January 23, 2019, Durant forwarded an announcement to Yoder specifically

about Lockton, entitled “Announcement – Jerry Ridge to Lead Lockton Reinsurance Broking.”

Two days after that – on January 25, 2019 – Durant forwarded another Lockton-related

announcement to Yoder, entitled “Lockton Digital Insurance Broker Raises $28M.”

       75.     Upon information and belief, Yoder traveled to Kansas City, Missouri on February

12, 2019 to meet with Lockton, and returned the following day.

       76.     On February 17, 2019, Gardner booked yet another flight to Kansas City on

February 24, 2019. He forwarded the ticket from his Guy Carpenter email to his personal email.

       77.     Shortly before announcing his departure from Guy Carpenter, Gardner accessed—

and then deleted—a Guy Carpenter succession planning document containing detailed information

about Guy Carpenter North America’s most promising executives and reinsurance talent. Shortly

before his departure announcement, Gardner also accessed and then deleted a spreadsheet

containing highly detailed current and forecasted revenue information for many of Guy

Carpenter’s largest clients.

       78.     At 9:00 a.m. on March 7, 2019, Gardner informed Peter Hearn, CEO of Guy

Carpenter, of his intention to terminate his employment with Guy Carpenter in 60 days’ time, and

to thereafter join Lockton, where he would be working in the reinsurance space. He provided

Hearn with a resignation letter. Gardner gave no prior indication or advanced warning of his

departure to Hearn.




                                              25
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 26 of 52



       79.     At nearly the same time that morning, Durant contacted John Trace, President of

Guy Carpenter, who was then President of Guy Carpenter’s U.S. Operations, to request an in-

person meeting.    At the meeting, Durant informed Trace that he, too, was resigning his

employment at Guy Carpenter to join Lockton. He gave Trace a resignation letter that was nearly

identical in sum and substance to Gardner’s resignation letter.

       80.     Within the hour, Yoder also announced that he would be resigning from Guy

Carpenter and joining Lockton. Yoder returned his company-issued iPad restored to its initial

settings (i.e., empty of any emails, text messages, and other files), and his company-issued iPhone

was encrypted.

       81.     Highlighting the coordinated nature of Defendants’ scheme, Lockton issued a

public press release that very same day, March 7, 2019, announcing its new hires and extolling

the virtues of its incoming “elite leadership team” consisting of “Tim Gardner, current CEO of

North America Operations for Guy Carpenter, Claude Yoder, current Managing Director and

Global Chief Innovation and Product Development Officer for Guy Carpenter, and Nick Durant,

current Managing Director for Guy Carpenter.”

       82.     Defendants’ resignations came as a surprise to Guy Carpenter’s senior management

team. Prior to announcing their resignations, none of the Defendants had expressed dissatisfaction

with their positions or future career prospects to senior management, nor did any of the Defendants

indicate to senior management that he was contemplating leaving Guy Carpenter. To the contrary,

from Guy Carpenter’s perspective, each of the Defendants had every reason to believe that his

future at Guy Carpenter was nothing but bright. Gardner was set to lead North American

operations for a substantially larger reinsurance business following MMC’s acquisition of Jardine

Lloyd Thompson Group plc (“JLT”) (which acquisition was publicly announced on September 18,




                                                26
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 27 of 52



2018 and closed on April 1, 2019); and Durant and Yoder, as Gardner’s long-time colleagues and

trusted confidantes, were set to remain high-ranking executives with substantial influence and

authority at the combined organization.

       83.     Defendants’ employment with Guy Carpenter ended on May 6, 2019. Upon

information and belief, Gardner now serves as the Chief Executive Officer of Lockton Global Re,

with oversight responsibility for Durant and Yoder.

       C.      Defendants’ Violation of Their RCAs Continues Immediately Upon Their
               Departures from Guy Carpenter

       84.     Defendants’ solicitation conduct did not end there, or with one another. On May

14, 2019 – eight days after his employment with Guy Carpenter ended and after joining Lockton

– Gardner called Michael Jameson, a senior Guy Carpenter executive who leads its “MGA” sector,

and engaged in an open act of solicitation.

       85.     Jameson, who joined Guy Carpenter in January 2017, is the Branch Manager for

Guy Carpenter’s Dallas, Texas office, as well as a broker who specializes in the “MGA/MGU”

(Managing General Agent / Managing General Underwriter) space, in addition to maintaining a

robust portfolio of traditional insurance carrier clients. An MGA or MGU (which terms are often

used interchangeably) is a specialized type of insurance agent and administrator who has binding

authority and policy issuance capabilities on behalf of an insurance carrier. MGAs are able to

negotiate policy terms and conditions for those insurance carriers that have appointed the entity

via a Program Administrator Agreement. When insurance carriers delegate authority to an

MGA/MGU, they typically do so in areas where the carrier lacks the required expertise or

geographical distribution. The MGA practice area, which is highly specialized due to the

knowledge and expertise required to match insurers and reinsurers, is a rapidly growing, $30-$40

billion space within the U.S. domestic insurance marketplace.




                                               27
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 28 of 52



       86.     In the two and a half years since Jameson joined Guy Carpenter, the company’s

MGA practice (based out of the Dallas office) has grown substantially, both through new hires and

through the generation of new business, including from several newly developed client

relationships. Jameson reported directly to Gardner during Jameson’s employment and until

Gardner’s recent departure. Jameson and Gardner interacted frequently, including in-person, by

phone, and with clients, servicing and entertaining clients together, discussing client prospects,

and working on the implementation of the MGA practice’s business plan and strategy. Gardner

also played an active role in hiring; he approved every new hire in Dallas, and even flew certain

of them to New York to meet them personally during the hiring process. Jameson also discussed

his own and his team’s compensation with Gardner at annual compensation time, including as

recently as late February 2019, just days before Gardner announced his resignation.

       87.     Jameson also interacted with Durant on multiple occasions. As Head of Sales and

Segments, Durant had access to and knowledge of substantial confidential information regarding

Jameson’s MGA practice, including its clients, revenues, and prospects. Jameson traveled to New

York, at Durant’s request, to attend a strategy meeting on July 11, 2018 among several high-

ranking account executives to discuss a list of Guy Carpenter’s top 100 “prospects” (many of

which were Jameson’s MGA prospects) and strategies for developing business with those

prospective clients. That meeting followed on the heels of a project in which Durant had asked

multiple managers, including Jameson, to generate a “top prospects” list. At that meeting,

attendees shared information about their respective client prospects and discussed strategies to

most effectively enable Guy Carpenter to utilize its resources to grow its business.

       88.     Jameson and Durant met in-person again on November 26, 2018, when Durant

made a special trip to Guy Carpenter’s Dallas office to discuss significant Guy Carpenter




                                                28
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 29 of 52



prospects. This meeting occurred after Gardner’s solicitation of Durant to join Lockton. During

that visit, which was Durant’s first time visiting Jameson and the MGA team in Dallas, Durant met

with Jameson’s entire team and focused on the Dallas branch’s top 30-35 prospects. Jameson and

his team shared with Durant their evaluation of each prospect on the list and strategies to target

them. Durant also met individually with almost every one of Guy Carpenter’s Dallas employees,

including extensive time with Jameson’s co-head of the MGA practice. These “deep-dive,” one-

on-one meetings were not typical for Durant; his usual practice when visiting branch offices was

to hold a group meeting, not individual sessions with each member of the team. During this

particular visit to the Dallas office, however, Durant showed a keen interest in learning about the

MGA team and their business, including their insights into strategies and prospects for business

growth. Little did Jameson and his team know that Durant, at the time of those meetings in Dallas,

was in the midst of discussions between and among Gardner and Yoder regarding leaving Guy

Carpenter to join Lockton, or, for that matter, that recruiting MGA brokers was a prominent part

of Gardner’s overall strategy for Lockton Global Re, as outlined expressly in the Lockton

Interview Memo.

       89.     At approximately 10:00 p.m. on March 6, 2019, the day before he announced his

resignation, Gardner left Jameson a voicemail, stating that he wanted to speak with Jameson about

a specific client, which he identified in the voicemail. Jameson was not able to return Gardner’s

call that evening. The following morning at work, Jameson learned that Gardner had submitted

his notice of resignation from Guy Carpenter. Jameson did not hear from Gardner again during

Gardner’s 60-day notice period. However, that would soon change.

       90.     On May 14, 2019, eight days after his employment at Guy Carpenter ended, at

approximately 6:00 p.m. CST, Jameson, while having an after-work drink with colleagues,




                                                29
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 30 of 52



received a call from Gardner. After Jameson informed Gardner that it was not a good time to talk,

Gardner asked when Jameson would not be around colleagues. After missing each other, Jameson

called Gardner back en route to a dinner engagement. After exchanging pleasantries, Gardner

wasted no time soliciting Jameson to join Lockton. Among other things, Gardner memorably

stated: “If I could point a golden arrow at someone and hit them with it to lead a portion of my

organization, it would be you.” Gardner told Jameson that he wanted to meet with him in Dallas

to discuss why he had joined Lockton, and to share with him Lockton’s battle plan for developing

a powerful reinsurance platform, including the very substantial financial investment it was making

to recruit top brokers and develop infrastructure that could service and support clients brought in

by recruited brokers and those developed organically. Jameson asked if that financial investment

would be used for a corporate acquisition, to which Gardner replied that it would not, because he

had always wanted to build something and wanted to do that at Lockton. Gardner told Jameson

that he wanted to give brokers the opportunity to build something and ultimately “hit a home run.”

He also told Jameson that he envisioned Jameson taking on a “leadership position” at Lockton.

       91.     The conversation concluded with Gardner stating that he wanted to come visit

Jameson in Dallas for a further discussion, and asking Jameson to check his schedule and get back

to Gardner with a suggested time and date for a one-on-one meeting. Gardner specifically asked

Jameson not to discuss the call or the proposed visit with anyone.

       92.     As noted above, this act of solicitation was previewed in the Lockton Interview

Memo, in which Gardner focused on “immediate broker recruiting” from “Program (MGA/MGU

clients) brokers.” In flagrant violation of the RCA, Gardner encouraged Jameson to leave Guy

Carpenter to join Lockton.     Notably, Gardner’s breach came on the heels of, and directly




                                                30
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 31 of 52



contradicted, his written representation to Guy Carpenter, dated April 26, 2019, that he “[did] not

intend to violate any valid restrictions in the RCA, including with respect to solicitation.”

       93.     Just two days after Gardner’s call to Jameson, Defendants’ unlawful solicitation of

Guy Carpenter personnel continued. On May 16, 2019, while attending the PGA Championship,

Arthur R. (Rob) Collins, a current Guy Carpenter broker and Managing Director who has been

employed with Guy Carpenter in various sales and leadership roles for over twenty years

(including as a direct report to Gardner), received two missed calls from a number with a “215”

area code (i.e., Philadelphia, where Durant is based). On May 21, Collins received another call

from the same number. That call came in at 6:21 p.m., and the caller left a voicemail (which

Collins listened to as he was driving). The voicemail message was as follows: “Hey Rob, it’s Nick

calling. 215-***-****. Hope you’re doing well.” Collins returned his call that evening and spoke

to Durant for 26 minutes.

       94.     Durant’s call to Collins was no accident; rather, it was part of Defendants’ plan to

build a reinsurance business off of Guy Carpenter’s back. In their capacities as Guy Carpenter’s

CEO of North America Operations and Head of Sales and Segments, respectively, Gardner and

Durant were well aware of Collins’ role as head of Guy Carpenter’s “Captives” practice and his

substantial experience at Guy Carpenter in that space (i.e., brokering reinsurance deals for

“captive” insurance companies, which are wholly-owned and controlled by their insureds), as well

as Collins’ notable portfolio of clients in the “Property and Casualty” insurance space.

       95.     Indeed, Durant had confidential information about every one of Collins’ clients and

prospects, and each of their broking needs. As set forth above, as recently as October 2018, Durant

had accessed the Confidential Client and Prospect Portfolio, which contains confidential

information specific to Rob Collins’ client accounts, including both existing business and




                                                 31
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 32 of 52



prospective new business. Following the filing of the original complaint, Guy Carpenter found

on Durant’s computer a “New Business Review” summary report of GC Force data from 2017 and

2018, which contained detailed information about Collins’ new business generated in that period,

and his “pipeline” of prospective new business and opportunities for 2018 and 2019.         Also

recovered from Durant’s computer were GC Force data reports detailing changes to business

opportunities (such as changes in probability or revenue), including information concerning

several of Collins’ accounts specifically, during the December 2018 to January 2019 period. And

on February 21, 2019—a mere two weeks before announcing his resignation—Durant created a

report entitled “2-21-19 US Wins,” detailing 171 of Guy Carpenter’s new business “wins” in 2018,

including both business with new clients and penetration of new business with existing clients.

This report highlighted several instances in 2018 in which Collins personally succeeded in

expanding business with existing Guy Carpenter clients.

       96.       Moreover, Durant was intimately familiar with the Captives space, having served

as President of Marsh Captive Solutions immediately prior to re-joining Guy Carpenter in 2017.

Durant and Collins had also both attended a captive insurance industry event in Vermont while

they were Captives specialists at Marsh and Guy Carpenter, respectively.

       97.       Not surprisingly given Durant’s senior executive role as Guy Carpenter’s Head of

Sales and Segments and his shared background and expertise in the Captives space with Collins,

Durant communicated with Collins about business matters on numerous occasions during their

time together at Guy Carpenter, including throughout the year leading up to Durant’s departure.

To provide just a few illustrative examples:

                Durant and Collins exchanged emails about the Captives business in April and May

                 2018, including emails in which Collins discussed the type of work he was doing




                                                32
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 33 of 52



                 for specific clients; emails where Durant asked Collins “what you guys did for [a

                 client] on the recent win” and “what you would do for other groups”; emails where

                 Collins provided “a snapshot of the group captive book” and updates on his new

                 business efforts; and emails and Outlook appointments where the two planned to

                 “connect live on Captives” in New York City and, separately, arranged to speak by

                 phone “about the captive business.”

                In another email, dated May 25, 2018, Collins gave Durant’s contact information

                 to a third party, introducing Durant as “our global head of sales and formerly head

                 of Marsh Captives” and suggesting to the third party that “[i]t could be good for

                 our firms to connect related to the captive space at some point in the future.”

                Durant and Collins corresponded by email again on June 20, 2018 regarding one of

                 Collins’ clients, and on October 1, 2018 regarding another business matter.

                Durant and Collins corresponded on at least September 6 and 13, 2018 regarding

                 an RFP for a specific client.

       98.       Gardner also knew Collins well, having supervised him both directly and indirectly;

having met with him in-person on numerous occasions (including in the last two years) to discuss

business, as well as Collins’ career path and compensation; and having participated with Collins

in visiting several of Guy Carpenter’s Captives clients, including on multiple occasions in the last

two years. Thus, in their senior management roles at Guy Carpenter, Gardner and Durant had

detailed knowledge of Collins’ clients and business lines.

       99.       Armed with this trove of information about Collins and Collins’ client base, Durant

aggressively solicited Collins to defect from Guy Carpenter to Lockton. In explaining why he had

chosen to join Lockton and why he believed others should make the same choice, Durant praised




                                                  33
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 34 of 52



the virtues of working for a private company like Lockton, discussed Lockton’s plan for building

a reinsurance business, and detailed the generous compensation package that Lockton intended to

offer to brokers: an “eat what you kill” commissions model that would pay the brokers a significant

percentage of the revenues they generate. Durant told Collins that Lockton was determined to

recruit already-successful brokers. Durant told Collins that the Lockton team—which surely

would have included Gardner— had identified specific broking talent, including those who can

“move their books” and/or “expand their books,” to target for recruitment. Durant also told Collins

that Lockton does not want “book sitters” (i.e., brokers who do nothing more than “babysit” an

existing book of business), but rather brokers who would bring and then grow “their books” of

business.

       100.    Durant left no uncertainty about the purpose of his call: he told Collins that,

although he could not personally offer Collins a job at Lockton, if Collins wanted a job, Durant

would hang up and someone else from Lockton would call Collins back and offer him a job.

       101.    Just two days later, Defendants’ unlawful solicitation offensive continued. On May

23, 2019, Durant and Yoder, along with two other senior executives at Lockton, presented at an

in-person meeting at the offices of a longtime, substantial Guy Carpenter client (which generates

eight figure annual revenues), seeking to land a large portion of that client’s international book of

business. As CEO of the recently-formed Lockton Global Re with supervisory authority over and

a close working relationship with Durant and Yoder, Gardner undoubtedly knew about this

meeting, which, upon information and belief, would not have happened without his knowledge,

involvement, and approval.

       102.    Indeed, Gardner knew this client particularly well from a longstanding relationship

that he further solidified just months earlier. On February 28, 2019—just days before Defendants




                                                 34
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 35 of 52



announced their resignations—Gardner had met in-person at this same client’s offices, with its

CEO, presumably laying the groundwork for the improper solicitation that would soon follow.

Gardner’s involvement with this client went back several years, as he had a close working

relationship with the broker assigned to this account and had worked with that broker directly to

strengthen and maintain Guy Carpenter’s relationship with the client, thereby obtaining knowledge

of highly detailed and confidential information regarding the client and its reinsurance needs.

       103.    Yoder, too, had met in-person with this client’s CEO while on Guy Carpenter’s

payroll but presumably after he had already decided to join Lockton. That one-on-one meeting,

which was facilitated by the Guy Carpenter broker assigned to this client’s account for the purpose

of furthering Guy Carpenter’s business relationship with the client, occurred in late January 2019

at the “Executive Roundtable Seminar and Board of Directors Meeting” in Naples, Florida where

Yoder was presenting on GC Genesis and InsurTech-related issues. In preparation for that

meeting, Yoder presumably sought out confidential background information about the client, to

which he had easy access: for example, Yoder had unrestricted access to the GC Force database,

which included highly detailed, confidential information about this client.

       104.    Yoder’s presence at the May 23, 2019 meeting was clearly by design, as Lockton

sought to leverage Yoder’s relationship and familiarity with this client—built though his work for

Guy Carpenter and facilitated through the Guy Carpenter broker assigned to that client’s account—

in order to win the significant piece of business for which Lockton was pitching. As a nascent

player in the reinsurance space with few employees beyond Defendants, Lockton Global Re did

not have any prior relationship with this client other than through Yoder and Gardner from their

time at Guy Carpenter. By presenting Yoder at this meeting, Lockton was offering a very familiar




                                                35
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 36 of 52



face to the client—thereby adding the personal touch that is a critical element of the relationship-

driven reinsurance brokering business.

       105.    Durant participated in this pitch meeting even though – and precisely because – he

had access to confidential information about this client, including its revenues, as a result of his

position as Head of Sales and Segments at Guy Carpenter. Indeed, the Confidential Client and

Prospect Portfolio that Durant accessed as recently as October 2018 specifically included

confidential and sensitive business information about this client, such as Guy Carpenter’s historical

annualized revenues from this client (by segment and in total), and Guy Carpenter’s estimates of

additional available revenues that could be achieved by penetrating this existing client for new

business. Durant also received by email numerous reports containing confidential information

about this client; for example, on October 22, 2018, he received a report listing Guy Carpenter’s

historical revenues by year for this client and all other Guy Carpenter clients in the same business

segment, and on February 25, 2019 he received a “New Business Review” summary report of GC

Force data detailing several opportunities for new business with this client. Moreover, as noted

above, Durant also had unrestricted access to GC Force, which contains substantial confidential

information about this client.

       106.    That Gardner did not personally attend the May 23rd meeting does not absolve him

of liability under the RCA, which prohibits him from soliciting clients “indirectly,” forbids him

from “assisting others” in soliciting clients, and proscribes him and the other Defendants from

“engag[ing] in any subterfuge to circumvent this prohibition.”

V.     Guy Carpenter’s Diligence in Seeking to Ensure Defendants’ Compliance With Their
       Contractual Obligations

       107.    Upon receiving Defendants’ simultaneous notices of resignation, Guy Carpenter

immediately began an investigation into the circumstances surrounding their abrupt resignations.




                                                 36
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 37 of 52



       108.    On March 11, 2019, counsel for Guy Carpenter sent letters to each of Defendants

reminding them of their continuing obligations under the RCA, advising them of Guy Carpenter’s

investigation into the circumstances surrounding their departures, and demanding that they

immediately certify their compliance with their obligations (the “March 11 Letters”).

       109.    Also on March 11, 2019, counsel for Guy Carpenter sent a separate letter to

Lockton, advising Lockton of Defendants’ obligations under the RCA. Lockton has never

responded to this letter.

       110.    On March 13, 2019, Defendants, who are represented by the same counsel, each

provided identical, generic responses to the March 11 Letters. Far from providing Guy Carpenter

with any assurances that they would comply with their contractual obligations, the response letters

each stated opaquely: “I believe that I have not violated and do not intend to violate any valid

restrictions in the RCA including with respect to solicitation” (emphasis added). The letters gave

no indication whatsoever as to which of the RCA’s restrictions Defendants viewed as “valid” or

“invalid.”

       111.    On March 20, 2019, counsel for Guy Carpenter responded to counsel for

Defendants (the “March 20 Letter”). In light of Defendants’ opaque and cursory responses to the

March 11 Letter, the March 20 Letter further underscored, for the avoidance of any doubt,

Defendants’ obligations and responsibilities—both while they remained employed by Guy

Carpenter and following their separation of employment. Id. The March 20 Letter also demanded

that, in accordance with their RCAs, Defendants be “completely screened from any work or

information relating to any current or prospective clients of Guy Carpenter with which Defendants

had contact or about which they had obtained Confidential Information or trade secrets during their

last two years at Guy Carpenter.” Id. The March 20 Letter further requested that Defendants (i)




                                                37
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 38 of 52



search for any Guy Carpenter property or Confidential Information, as defined in the RCA, in their

possession or control, and (ii) certify in accordance with the RCA that they possess no tangible or

hard copy property or Confidential Information belonging to Guy Carpenter. Id.

       112.    That same day, Guy Carpenter received a response from counsel for Defendants,

which completely ignored Guy Carpenter’s demand that Defendants be screened from directly or

indirectly servicing Guy Carpenter clients during their first 12 months at Lockton.

       113.    On March 26, 2019, having received nothing but obfuscations from Defendants,

counsel for Guy Carpenter called counsel for Defendants in an attempt to further explain Guy

Carpenter’s concerns, obtain information about the process by which Defendants would be

searching for and returning Guy Carpenter’s Confidential Information, and yet again request that

Defendants certify their full compliance with the RCA. At the request of counsel for Defendants,

who was on vacation, counsel for Guy Carpenter extended the professional courtesy of deferring

the call until the following week.

       114.    On March 28, 2019, Guy Carpenter followed up with a letter identifying the various

issues that had not been addressed by Defendants in response to the March 11 Letters and March

20 Letter (the “March 28 Letter”). Among other things, the March 28 Letter expressed Guy

Carpenter’s deep concerns with Defendants’ stonewalling and lack of candor in response to basic

questions about their conduct and post-termination intentions. As Guy Carpenter’s counsel stated

to Defendants’ counsel in the March 28 Letter: “We need to know what your clients have done

and what their intentions are vis-à-vis Guy Carpenter’s clients, employees and Confidential

Information before and once they commence employment at Lockton.”

       115.    Initially attempting to dodge a simple phone call, counsel for Defendants instead

responded in writing on April 2, 2019, sending three identical letters on behalf of each Defendant.




                                                38
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 39 of 52



Once more, Defendants simply refused to certify that they would comply with the terms of the

RCA, or even to state which terms of the RCA they believed to be “valid” or “invalid.”

       116.    Between April 4 and April 12, the parties negotiated the scope and process of

Defendants’ search for and collection of the reams of Guy Carpenter property and Confidential

Information that they inexplicably maintained on their personal devices.

       117.    Frustrated with Defendants’ foot-dragging, counsel for Guy Carpenter sent counsel

for Defendants another letter on April 15, 2019 (the “April 15 Letter”). Among other things, the

April 15 Letter demanded the return of all Guy Carpenter information and other property by no

later than April 19, 2019, and reminded Defendants of their obligation to provide Guy Carpenter

with a signed statement certifying their full compliance with the RCA.

       118.    Counsel for Defendants responded by email on April 19, 2019, not with the return

of the Guy Carpenter property and Confidential Information, but with an unspecified

representation that “[w]e will return documents to you and provide certifications after the review

has been completed.”

       119.    A full week later – on April 26, 2019 – counsel for Defendants produced to counsel

for Guy Carpenter over 30,000 electronic files that Defendants had on their personal devices, as

well as a box of hard-copy documents that Yoder had in his personal possession.

       120.    These electronic files reveal that Defendants all had Guy Carpenter property and

Confidential Information stored on their personal electronic devices, in direct violation of company

policy regarding “Acceptable Use of Information Assets.” That policy states, among other things,

“You must not store [MMC] information on any computer or other type of information system that

is not owned or leased by the Company,” and the “use of external systems are permitted only with




                                                39
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 40 of 52



proper authorization.” Defendants’ personal devices, on which they extensively stored Guy

Carpenter files, were not authorized or approved by Plaintiffs.

       121.    Many of the Guy Carpenter files that Defendants improperly stored on their

personal devices, or that were otherwise in their personal possession, contained highly

confidential, proprietary, and commercially sensitive information. For example, on Gardner’s

personal devices, there was a spreadsheet and a slide deck containing detailed information about

one of Guy Carpenter’s major clients—including that client’s business strategies and Guy

Carpenter’s analysis of that client’s unique reinsurance needs. Based on the associated metadata,

Gardner accessed these files on January 5, 2019, shortly before he announced his departure from

Guy Carpenter. Likewise, on November 7, 2018, Yoder forwarded from his Guy Carpenter email

to his personal email a detailed presentation, prepared for one of Guy Carpenter’s major clients,

which contained proprietary and non-public information about Guy Carpenter’s GC Genesis

program. Yoder also had numerous other similar GC Genesis–related documents – including

multiple client presentations – in hard copy form in his personal possession.

       122.    Defendants’ 30,000-file “document dump” was accompanied by identical, generic

letters from Defendants—characterized by their counsel as “certifications.” Each of the letters,

however, merely restated the same refrain Defendants had been repeating since announcing their

resignations: “I believe that I have not violated and do not intend to violate any valid restrictions

in the RCA, including with respect to solicitation . . . .” (emphasis added). These so-called

“certifications” were facially deficient because, among other reasons, they did not confirm

Defendants’ current and future compliance with all of their contractual obligations under the RCA;

rather, they limited their representations and warranties to only “any valid” restrictions.




                                                 40
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 41 of 52



       123.    Thus, despite Guy Carpenter’s numerous requests both orally and in writing –

including but not limited to in the March 11 Letters, the March 20 Letter, the March 28 Letter, and

the April 15 Letter – Defendants have flatly refused to provide any specific assurances that they

have complied or will comply with the RCA, or even to explain which terms of the RCA they

believe may be invalid. Instead, Defendants have continued to rely on intentionally vague

statements about their conduct and intentions.

       124.    On May 6, 2019 – the last day of Defendants’ 60-day notice period – counsel for

Guy Carpenter tried one final time (the “May 6 Letter”). The May 6 Letter offered Defendants

“yet an additional opportunity to advise [Guy Carpenter]” of any provisions in the RCA that they

deem “invalid.” The May 6 Letter further expressed Guy Carpenter’s shock as to the sheer volume

of Guy Carpenter-related material on Defendants’ personal computers and devices. In the letter,

Guy Carpenter reiterated that it “expects and demands full compliance with the restrictions

contained in [Defendants’] RCA—all of which are valid and lawful, as [they] have already

acknowledged and agreed” (emphasis in original). To that end, the May 6 Letter clearly outlined—

once again—each of Defendants’ continuing obligations under the RCA, and advised Defendants

in no uncertain terms that Guy Carpenter would “not hesitate to take immediate legal action, with

or without notice, for injunctive and/or monetary relief in the event the circumstances warrant it.”

       125.    As detailed extensively above, however, Guy Carpenter’s repeated entreaties went

unheeded. Defendants’ illegal solicitation offensive on Guy Carpenter’s executives and clients

continues to this day.

                                           COUNT I
                         (Breach of Contract – Solicitation of Employees)
                                    (Against All Defendants)

       126.    Guy Carpenter realleges and incorporates by reference herein the allegations set

forth in Paragraphs 1 through 125 above.



                                                 41
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 42 of 52



       127.    Defendants have each breached the terms of their RCAs by, among other things,

directly and/or indirectly:

              Soliciting or otherwise endeavoring to cause employees of Guy Carpenter with

               whom Defendants, during the last two years of their employment with Guy

               Carpenter, came into contact for the purpose of soliciting or servicing business or

               about whom Defendants obtained confidential information, to leave employment

               with Guy Carpenter; and/or

              Assisting others to do the acts specified above.

       128.    Specifically, Gardner breached the RCA by soliciting or otherwise endeavoring to

cause Durant and Yoder to leave employment with Guy Carpenter.

       129.    Gardner further breached the RCA on or about May 14, 2019 by soliciting or

otherwise endeavoring to cause Michael Jameson, a current Guy Carpenter senior executive and

Managing Director, to leave his employment with Guy Carpenter. During the last two years of his

employment with Guy Carpenter, Gardner repeatedly came into contact with Jameson for the

purpose of soliciting or servicing business, and also repeatedly obtained confidential information

about Jameson and his clients.

       130.    Durant breached the RCA by soliciting or otherwise endeavoring to cause Yoder to

leave his employment with Guy Carpenter.

       131.    Durant further breached the RCA and Durant NSA on or about May 21, 2019 by

soliciting or otherwise endeavoring to cause Collins, a current Guy Carpenter broker and

Managing Director, to leave his employment with Guy Carpenter. During the last two years of his

employment with Guy Carpenter, Durant repeatedly came into contact with Collins for the purpose

of soliciting or servicing business, and also repeatedly obtained confidential information about




                                                42
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 43 of 52



Collins and his clients. Upon information and belief, Durant acted at Gardner’s direction, and

Gardner thus further breached the RCA by indirectly soliciting Collins and/or by endeavoring to

cause Collins to leave his employment with Guy Carpenter. During the last two years of his

employment with Guy Carpenter, Gardner, too, repeatedly came into contact with Collins for the

purpose of soliciting or servicing business, and also repeatedly obtained confidential information

about Collins and his clients.

       132.    Yoder breached the RCA by soliciting or otherwise endeavoring to cause Durant to

leave his employment with Guy Carpenter.

       133.    Plaintiffs fully performed their obligations under the RCAs.

       134.    As a direct and proximate result of Defendants’ breach of the RCAs, Guy Carpenter

already has suffered and will continue to suffer extensive, irreparable injury, loss of goodwill,

harm to its business, and other injury and damages for which there is no adequate remedy at law.

Guy Carpenter will continue to suffer further harm unless and until Defendants are restrained from

their current conduct and are compelled to abide by the terms of the RCAs.

       135.    As a direct and proximate result of Defendants’ breach of the RCAs, Guy Carpenter

already has suffered and will continue to suffer additional damages in an amount that is presently

unascertainable, including but not limited to in the form of attorneys’ fees and costs related to this

litigation, and lost business, in an amount to be proven at trial.

                                          COUNT II
                          (Breach of Contract – Solicitation of Clients)
                                   (Against All Defendants)

       136.    Guy Carpenter realleges and incorporates by reference herein the allegations set

forth in Paragraphs 1 through 135 above.




                                                  43
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 44 of 52



       137.    Defendants have each breached the terms of their RCAs by, among other things,

directly and/or indirectly:

          soliciting clients of Guy Carpenter for the purpose of selling or providing products or

           services of the type sold or provided by Defendants while employed by Guy Carpenter;

          inducing clients and/or prospective clients of Guy Carpenter to terminate, cancel, not

           renew, or not place business with Guy Carpenter;

          performing or supervising the performance of services or the provision of products, of

           the type sold or provided by Defendants while they were employed by Guy Carpenter,

           on behalf of clients and/or prospective clients of Guy Carpenter; and/or

          Assisting others to do the acts specified above.

       138.    Specifically, on May 23, 2019, Durant and Yoder breached their respective RCAs

by soliciting a longtime and substantial Guy Carpenter client during an in-person meeting at which

they presented on behalf of Lockton, along with two other Lockton senior executives. Lockton

was pitching this client in connection with an RFP that had been issued. Defendants all had

contacts with this client and/or obtained Confidential Information about this client, during the last

two years of their employment at Guy Carpenter. Among other things, in the immediate lead-up

to their resignations from Guy Carpenter, both Gardner and Yoder met with this client. Gardner

had an in-person meeting with its CEO at the client’s headquarters on February 28, 2019—just

days before he announced his resignation from Guy Carpenter. In January 2019, Yoder likewise

met with the same CEO at the “Executive Roundtable Seminar and Board of Directors Meeting”

in Naples, Florida where Yoder was presenting on GC Genesis and InsurTech-related issues. And,

as recently as October 2018, Durant accessed the Confidential Client and Prospect Portfolio, which

included confidential and business sensitive information about this client.




                                                 44
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 45 of 52



        139.    As CEO of the recently-formed Lockton Global Re with supervisory authority over

and a close working relationship with Durant and Yoder, Gardner undoubtedly knew about this

meeting, which, upon information and belief, would not have occurred without his knowledge,

involvement, and approval. Gardner thus breached his RCA, which prohibits him from soliciting

clients “indirectly,” forbids him from “assisting others” in soliciting clients, and proscribes him

and the other Defendants from “engag[ing] in any subterfuge to circumvent this prohibition,

including, but not limited to . . . supervising other persons in soliciting or serving the client,

providing Confidential Information to others to assist them in soliciting or serving the client,

participating in developing presentations to be made to the client, or other similar activities.”

        140.    Plaintiffs fully performed their obligations under the RCAs.

        141.    As a direct and proximate result of Defendants’ breach of the RCAs, Guy Carpenter

already has suffered and will continue to suffer extensive, irreparable injury, loss of goodwill,

harm to its business, and other injury and damages for which there is no adequate remedy at law.

Guy Carpenter will continue to suffer further harm unless and until Defendants are restrained from

their current conduct and are compelled to abide by the terms of the RCAs.

        142.    As a direct and proximate result of the Defendants’ breach of the RCAs, Guy

Carpenter already has suffered and will continue to suffer additional damages in an amount that is

presently unascertainable, including but not limited to in the form of attorneys’ fees and costs

related to this litigation, and lost business, in an amount to be proven at trial.

                                           COUNT III
                                    (Breach of Fiduciary Duty)
                                     (Against All Defendants)

        143.    Guy Carpenter realleges and incorporates by reference herein the allegations set

forth in Paragraphs 1 through 142 above.




                                                  45
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 46 of 52



       144.      By virtue of Defendants’ positions at Guy Carpenter, the special relationship of

trust and confidence reposed by Guy Carpenter in them, and the permission afforded them by Guy

Carpenter to its most confidential, proprietary and trade secret information, Defendants were

required to act solely in Guy Carpenter’s interest. Defendants also had duties of loyalty and of

utmost good faith to Guy Carpenter, and were obligated not to subvert or misappropriate Guy

Carpenter’s confidential and trade secret information or business opportunities.

       145.      Defendants breached their fiduciary duties owed to Guy Carpenter by, among other

things, directly or indirectly soliciting and diverting Guy Carpenter’s employees, clients, and

opportunities.

       146.      Durant’s breach of his fiduciary duties includes, without limitation, his meetings

on November 26, 2018 in Dallas with Michael Jameson and the rest of the MGA practice, to

discuss their top prospects. Notably, Durant had never before traveled to Dallas to meet with

Jameson and the MGA team—but did so for the first time at the very same time as he, Gardner

and Yoder were planning their defection to Lockton. Moreover, the subject matter of these one-

on-one meetings, which Durant initiated and which differed from his typical practice of holding

group meetings on branch office visits, was a detailed discussion of the MGA practice’s top

“prospects” and strategies for gaining business with those prospects—confidential Guy Carpenter

information that would be harmful in the hands of a competitor. Durant’s sudden interest in

Jameson and the rest of Guy Carpenter’s MGA practice directly followed Gardner’s solicitation

of Durant, and also came on the heels of Gardner’s presentation to Lockton of his blueprint for

building a reinsurance brokerage business by, among other things, recruiting MGA brokers. This

timing was not coincidental; rather, Durant was conducting his meetings in Dallas with an eye




                                                 46
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 47 of 52



toward usurping Guy Carpenter’s business opportunities in the MGA space for use by Durant’s

future employer, Lockton.

       147.    Gardner and Yoder’s breaches of their fiduciary duties include, without limitation,

each having met in-person on separate occasions in early 2019—very shortly before their March

7 resignations from Guy Carpenter—with the CEO of a longtime, substantial Guy Carpenter client.

Yet, on May 23, 2019, just after Defendants formally commenced employment with Lockton,

Yoder and Durant travelled with two other Lockton executives to attend a meeting at the offices

of this very same client, presumably for the purpose of soliciting the client’s business. The

remarkable temporal proximity between Gardner’s and Yoder’s January 28 and February 28 in-

person, out-of-town meetings with this particular CEO, their March 7 resignations, and the May

23 presentation by Yoder and Durant (just following the expiration of Defendants’ contractual 60-

day notice periods) to this very same client for a substantial piece of business, indicates that

Gardner and Yoder conducted their earlier meetings with this CEO (which they purported to

conduct to further Guy Carpenter’s business relationship with this client) with an eye toward

benefiting their future employer, Lockton, at Guy Carpenter’s expense. Moreover, Defendants

presumably used the confidential information they obtained about this client from their time at

Guy Carpenter to get Lockton’s foot in the door for the May 23 meeting. This conduct breached

the fiduciary duties that Gardner and Yoder owed to Guy Carpenter.

       148.   As a direct and proximate result of Defendants’ breach of their fiduciary duties,

Guy Carpenter has suffered extensive injury, loss of goodwill, harm to its business, and other

damages.

       149.   As a direct and proximate result of Defendants’ breach of their fiduciary duties,

Guy Carpenter already has suffered and will continue to suffer additional damages in an amount




                                               47
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 48 of 52



that is presently unascertainable, including but not limited to attorneys’ fees and costs related to

this litigation, as well as lost business, in an amount to be proven at trial.

        150.    Defendants committed these actions knowingly, willfully and in conscious

disregard of Guy Carpenter’s rights. Accordingly, Guy Carpenter is entitled to recover actual and

exemplary damages in an amount to be determined at trial.

                                            COUNT IV
                                      (Declaratory Judgment)
                                      (Against All Defendants)

        151.    Guy Carpenter realleges and incorporates by reference herein the allegations set

forth in Paragraphs 1 through 150 above.

        152.    By taking the position that they will only abide by the “valid” restrictions in the

RCA, but refusing to identify which restrictions they deem to be “valid” or “invalid,” Defendants

have effectively taken the position that New York law purportedly prohibits Guy Carpenter from

enforcing certain, unidentified terms in the RCA.

        153.    Defendants’ position has also been made clear by their repeated refusals to

acknowledge that each and every provision in the RCA is lawful and enforceable.

        154.    Guy Carpenter has taken the position that there is no legal basis for Defendants’

positions.

        155.    By virtue of the foregoing, there now exists an actual, justiciable controversy

between Guy Carpenter and Defendants relating to their respective legal rights, duties, and

obligations, which controversy is ripe for adjudication.

        156.    Declaratory relief will resolve the legal issues between the parties pertaining to the

enforceability of the RCA.

        157.    Guy Carpenter thus requests a judgment declaring the rights and obligations of the

parties under the RCA, including a declaration that:



                                                  48
Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 49 of 52



     i.   Until a date to be set by the Court, Defendants may not directly
          or indirectly solicit or endeavor to cause any employee of
          Plaintiffs with whom Defendants, during the last two years of
          their employment with Guy Carpenter, came into contact for the
          purpose of soliciting or servicing business, or about whom
          Defendants obtained Confidential Information (as defined in
          their RCAs), to leave employment with Guy Carpenter;

    ii.   Until a date to be set by the Court, Defendants may not directly
          or indirectly solicit clients of Guy Carpenter for the purpose of
          selling or providing products or services of the type sold or
          provided by Defendants while they were employed by Guy
          Carpenter (where clients are limited to those clients with which
          Defendants had “contact” or about which Defendants obtained
          “Confidential Information” or trade secrets, during the last two
          years of their employment with Guy Carpenter, as those terms
          are defined in their RCAs);

   iii.   Until a date to be set by the Court, Defendants may not directly
          or indirectly induce clients or prospective clients of Guy
          Carpenter to terminate, cancel, not renew, or not place business
          with Guy Carpenter (where clients and “prospective” clients are
          limited to those clients or prospective clients with which
          Defendants had “contact” or about which Defendants obtained
          “Confidential Information” or trade secrets, during the last two
          years of their employment with Guy Carpenter, as those terms
          are defined in their RCAs);

   iv.    Until a date to be set by the Court, Defendants may not directly
          or indirectly perform or supervise the performance of services
          or provision of products of the type sold or provided by
          Defendants while they were employed by Guy Carpenter on
          behalf of any clients or prospective clients of Guy Carpenter
          (where clients and “prospective” clients are limited to those
          clients or prospective clients with which Defendants had
          “contact” or about which Defendants obtained “Confidential
          Information” or trade secrets, during the last two years of their
          employment with Guy Carpenter, as those terms are defined in
          their RCAs);

    v.    Until a date to be set by the Court, Defendants may not directly
          or indirectly assist others to do the acts specified in paragraphs
          (ii) – (iv) above;

   vi.    Until a date to be set by the Court, Defendants may not, as set
          forth under their RCAs, engage in any subterfuge to circumvent
          these prohibitions, including, but not limited to accompanying



                                       49
        Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 50 of 52



                    others on calls to clients, contacting clients with other persons,
                    supervising other persons in soliciting or serving clients,
                    providing Confidential Information to others to assist them in
                    soliciting or serving clients, participating in developing
                    presentations to be made to clients, or other similar activities
                    (where clients are limited to those clients with which Defendants
                    had “contact” or about which Defendants obtained “Confidential
                    Information” or trade secrets, during the last two years of their
                    employment with Guy Carpenter, as those terms are defined in
                    their RCAs); and

            vii.    Defendants may not disclose or use for their own purpose, or for
                    the purpose of any other person or entity (including, without
                    limitation, their current employer, Lockton), any of Guy
                    Carpenter’s trade secrets or other Confidential Information (as
                    defined in the RCAs).

                                 DEMAND FOR A JURY TRIAL

       158.     Guy Carpenter hereby demands a jury trial as provided by Rule 38 of the Federal

Rules of Civil Procedure as to all issues or claims for which a jury trial is allowed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Guy Carpenter respectfully requests that the Court:

       A. Enter a preliminary injunction and permanent injunction that:

               i.   Enjoins Defendants, until a year from the issuance of such
                    injunctive relief, from directly or indirectly soliciting or
                    endeavoring to cause any employee of Plaintiffs Guy Carpenter
                    & Company, LLC and Marsh & McLennan Companies, Inc.
                    (collectively, “Guy Carpenter” or “Plaintiffs”) with whom
                    Defendants, during the last two years of their employment with
                    Guy Carpenter, came into contact for the purpose of soliciting
                    or servicing business, or about whom Defendants obtained
                    “Confidential Information” (as defined in their Restrictive
                    Covenant Agreements (“RCAs”)), to leave employment with
                    Guy Carpenter;

              ii.   Enjoins Defendants, until a year from the issuance of such
                    injunctive relief, from directly or indirectly soliciting clients of
                    Guy Carpenter for the purpose of selling or providing products
                    or services of the type sold or provided by Defendants while they
                    were employed by Guy Carpenter (where clients are limited to
                    those clients with which Defendants had “contact” or about




                                                  50
Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 51 of 52



          which Defendants obtained “Confidential Information” or trade
          secrets, during the last two years of their employment with Guy
          Carpenter, as those terms are defined in their RCAs);

   iii.   Enjoins Defendants, until a year from the issuance of such
          injunctive relief, from directly or indirectly inducing clients or
          prospective clients of Guy Carpenter to terminate, cancel, not
          renew, or not place business with Guy Carpenter (where clients
          and “prospective” clients are limited to those clients or
          prospective clients with which Defendants had “contact” or
          about which Defendants obtained “Confidential Information” or
          trade secrets, during the last two years of their employment with
          Guy Carpenter, as those terms are defined in their RCAs);

   iv.    Enjoins Defendants, until a year from the issuance of such
          injunctive relief, from directly or indirectly performing or
          supervising the performance of services or provision of products
          of the type sold or provided by Defendants while they were
          employed by Guy Carpenter on behalf of any clients or
          prospective clients of Guy Carpenter (where clients and
          “prospective” clients are limited to those clients or prospective
          clients with which Defendants had “contact” or about which
          Defendants obtained “Confidential Information” or trade
          secrets, during the last two years of their employment with Guy
          Carpenter, as those terms are defined in their RCAs);

    v.    Enjoins Defendants, until a year from the issuance of such
          injunctive relief, from directly or indirectly assisting others to do
          the acts specified in paragraphs (ii) – (iv) above;

   vi.    Enjoins Defendants, until a year from the issuance of such
          injunctive relief, from, as set forth under their RCAs, engaging
          in any subterfuge to circumvent these prohibitions, including,
          but not limited to accompanying others on calls to clients,
          contacting clients with other persons, supervising other persons
          in soliciting or serving clients, providing “Confidential
          Information” to others to assist them in soliciting or serving
          clients, participating in developing presentations to be made to
          clients, or other similar activities (where clients are limited to
          those clients with which Defendants had “contact” or about
          which Defendants obtained “Confidential Information” or trade
          secrets during the last two years of their employment with Guy
          Carpenter, as those terms are defined in their RCAs);

  vii.    Enjoins Defendants from disclosing or using for their own
          purpose, or for the purpose of any other person or entity
          (including, without limitation, their current employer, Lockton),



                                         51
Case 1:19-cv-05062-PAE Document 25 Filed 06/26/19 Page 52 of 52



           any of Guy Carpenter’s trade secrets or other “Confidential
           Information” (as defined in the RCAs); and

   viii.   Enjoins Defendants in all such other and further ways necessary
           to bring Defendants into full and complete compliance and
           conformance with their contractual agreements contained in the
           RCAs.

B. Enter judgment awarding Guy Carpenter direct and consequential
   damages in an amount to be determined at trial, to compensate Guy
   Carpenter for the losses it suffered by reason of Defendants’ breaches
   of the RCAs, Defendants’ actual or threatened misappropriation or
   disclosure of confidential, proprietary or trade secret information, and
   the Defendants’ wrongful interference with Guy Carpenter’s
   employment and existing and prospective client relationships.

C. Enter judgment awarding Guy Carpenter its reasonable costs and
   attorneys’ fees incurred by Guy Carpenter in connection with this
   litigation, as expressly provided under the RCAs;

D. Grant to Guy Carpenter such other and further relief as the Court deems
   just and appropriate.

DATED this 26th day of June, 2019.



                                            /s/ Gary D. Friedman
                                            Gary D. Friedman
                                            Jonathan D. Polkes
                                            David Yolkut
                                            Ami G. Zweig
                                            WEIL, GOTSHAL & MANGES LLP
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007
                                            gary.friedman@weil.com

                                            Attorneys for Plaintiffs




                                       52
